 


113 HR 1704 IH: Support Our Startups Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1704 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2013 
Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the deduction for start-up expenditures for business for 2013 and 2014. 
 
 
1.Short titleThis Act may be cited as the Support Our Startups Act of 2013. 
2.Increase in deduction for start-up expenditures for 2013 and 2014 
(a)In generalParagraph (3) of section 195(b) of the Internal Revenue Code of 1986 is amended— 
(1)by striking 2010 in the matter preceding subparagraph (A) and inserting 2010, 2013, or 2014, and 
(2)by striking 2010 in the heading and inserting 2010, 2013, or 2014. 
(b)Effective dateThe amendments made by subsection (a) shall apply to taxable years beginning after December 31, 2012. 
 
